     Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.1 Page 1 of 24



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

__________________________________________________________________
XAVIER JAJUAN DAVIS
an Individual,

Plaintiff,                                      CASE NO.:
v.                                              Hon.

CITY OF GRAND RAPIDS,
a municipality, KEVIN SNYDER, an
individual, ADAM BAYLISS, an individual,
KRISTEN ROGERS, an individual,

Defendants.
__________________________________________________________________
                 COMPLAINT AND JURY DEMAND

        NOW COMES the Plaintiff, Mr. Xavier Jajuan Davis (“Plaintiff” or “Mr.

        Davis”), by and through his Attorney, Mark Linton, and states for this

        Honorable Court:


                                   JURY DEMAND

1.      Mr. Davis hereby demands a trial by jury.


                           JURISDICTION AND VENUE

2.      This is a civil rights action in which the Plaintiff, Mr. Xavier Jajuan

        Davis seeks relief for violation of his rights secured by 42 U.S.C.

        § 1983, Constitution of the United States and Michigan state law.


1
     Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.2 Page 2 of 24



3.      Jurisdiction of this Court is found upon 28 U.S.C. § 1331, § 1343 and has

        supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

        U.S.C. § 1376(a).

4.      The amount in controversy exceeds Seventy-Five Thousand ($75,000.00)

        Dollars, excluding interest, costs, and attorney fees.

5.      The events giving rise to this cause of action took place in the City of Grand

        Rapids, Kent County, Michigan.

6.      Venue is properly laid in the Western District of Michigan under U.S.C.

        § 1391(b)(1) and U.S.C. § 1391(b)(2) since the events giving rise to this

        action occurred in Grand Rapids, Michigan; Mr. Davis resides in the City of

        Grand Rapids, Kent County, Michigan and Defendants are agents of the

        Grand Rapids Police Department.



                                       PARTIES

7.      Plaintiff, Mr. Xavier Jajuan Davis was and is a resident of the City of Grand

        Rapids, Kent County, Michigan.

8.      Defendant City of Grand Rapids, is a municipal corporation in the county of

        Kent, State of Michigan existing under the laws of the State of Michigan.

9.      Defendant Detective Kevin Snyder, at all relevant times, was employed by

        the City of Grand Rapids as a Grand Rapids Police Department (“GRPD”)


2
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.3 Page 3 of 24



       Detective, and is being sued individually and in his official capacity, jointly

       and severally with the other Defendants named.

10.    Defendant Lieutenant Kristen Rogers, at all relevant times, was employed by

       the City of Grand Rapids as a GRPD Lieutenant, and is being sued

       individually and in her official capacity, jointly and severally with the other

       Defendants named.

11.    Defendant Detective Adam Bayliss, at all relevant times, was employed by

       the City of Grand Rapids as a GRPD Detective, and is being sued

       individually and in his official capacity, jointly and severally with the other

       Defendants named.

12.    Defendants Detective Kevin Snyder, Detective Adam Bayliss, and

       Lieutenant Kristen Rogers (Collectively, “Defendant Officers”) are

       employees and agents of the Grand Rapids Police Department (“GRPD”),

       the jurisdiction of which includes the City of Grand Rapids, Kent County,

       Michigan.

13.    At all times relevant to this Complaint, Defendant Officers were acting

       within the scope and course of their employment and under color of law.

14.    Defendant Officers are being sued in their individual and official capacities.

15.    The events giving rise to this cause of action occurred in the City of Grand

       Rapids, Michigan.


3
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.4 Page 4 of 24




                           GENERAL ALLEGATIONS

16.    On September 11, 2017, Mr. Davis went to the Grand Rapids Police

       Department where he was questioned by Defendant Detective Adam Bayliss

       as a potential suspect in a breaking and entering case, and an arson case.

17.    While at the Grand Rapids Police Department, Detective Adam Bayliss

       questioned Mr. Davis’ whereabouts on the evening in June 2017 when the

       breaking and entering took place.

18.    In response to Detective Adam Bayliss’ questioning, Mr. Davis explained

       that he was at work at Rockwell Republic, 45 Division Ave S, Grand

       Rapids, Michigan on the night of the breaking and entering.

19.    Detective Adam Bayliss also questioned Mr. Davis with respect to an arson

       case. In response to that line of questioning, Mr. Davis explained that he did

       not own a vehicle and was not in the relevant area at the time the arson was

       committed.

20.    Upon information and belief, Detective Adam Bayliss asked Mr. Davis to

       consent to a warrantless search of his cell phone; Mr. Davis did not consent

       to the search.

21.    Upon information and belief, after meeting with Detective Adam Bayliss,

       Mr. Davis made a phone call to either the Mayor’s Office or the City


4
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.5 Page 5 of 24



       Attorney’s Office to explain that he felt GRPD was targeting him for the

       arson and breaking and entering cases based on his prior Home Invasion

       conviction.

22.    Upon information and belief, Detective Adam Bayliss later called Mr. Davis

       to say that he was only doing his job and he was upset that Mr. Davis had

       contacted the City.

23.    Upon information and belief, Detective Adam Bayliss continued to attempt

       to tie Mr. Davis to various crimes even though no substantive evidence

       existed.

24.    Upon information and belief, sometime in October or November, Detective

       Adam Bayliss informed Mr. Davis that GRPD had obtained a warrant to

       search video footage the Detective believed would incriminate Mr. Davis.

25.    Mr. Davis maintained that the video evidence would not incriminate him

       because he had not committed the crimes Detective Adam Bayliss had been

       accusing him of.

26.    Upon information and belief, Detective Adam Bayliss did not follow up with

       Mr. Davis regarding the breaking and entering case, or the arson case. On

       January 10, 2018, Mr. Davis called Detective Adam Bayliss to inquire as to

       the status of the cases in which he was being investigated as a suspect.




5
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.6 Page 6 of 24



27.    Upon information and belief, Detective Adam Bayliss refused to reveal to

       Mr. Davis the status of the investigations against him on January 10, 2018.

28.    After speaking with Detective Adam Bayliss, on January 10, 2018 Mr. Davis

       called Defendant Lieutenant Kristen Rogers to inquire into the status of the

       cases in which he was being investigated as a suspect.

29.    Upon information and belief, Lieutenant Kristen Rogers informed Mr. Davis

       that the breaking and entering and arson cases in which he had been under

       investigation as a suspect had been closed.

30.    Upon information and belief, Lieutenant Kristen Rogers did not inform Mr.

       Davis on January 10, 2018 that he was being investigated by the Grand

       Rapids Police Department for Two Counts of Criminal Sexual Conduct in

       the First Degree and One Count of Criminal Sexual Conduct in the Second

       Degree.

31.    Upon information and belief Detective Kevin Snyder did communicate to

       Lieutenant Kristen Rogers that he believed she should obtain a warrant for a

       DNA sample from Mr. Davis and see if the sample was a match with the

       DNA from the criminal evidence prior to arresting Mr. Davis.

32.    Despite the lack of probable cause, Lieutenant Kristen Rogers did order

       officers to arrest Mr. Davis for Criminal Sexual Conduct.




6
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.7 Page 7 of 24



33.    On or about January 14, 2018, at or about 5:00 p.m., Mr. Davis arrived at the

       Grand Rapids Greyhound Bus Station, 300 Ellsworth SE, Grand Rapids,

       Michigan, where he was handcuffed and arrested by US Marshals.

34.    Mr. Davis was told that he was accused of numerous counts of Criminal

       Sexual Conduct, including rape. Mr. Davis was transported in the back of a

       police cruiser from the Greyhound Bus Station to the Grand Rapids Police

       Department, where Defendant Detectives Kevin Snyder and Alan Ort

       interrogated him and collected a sample of his DNA.

35.    On information and belief, the primary basis for having Mr. Davis publicly

       arrested was that the officers compared his picture to a sketch drafted based

       on a description of the victim in a rape case, Cassandra Carroll (“Ms.

       Carroll”).

36.    Upon information and belief, Detectives Kevin Snyder and/or Alan Ort told

       Ms. Carroll that they had arrested a suspect and he matched the sketch.

37.    Even though Ms. Carroll could not recall how the suspect looked, due to the

       unduly suggestive manner in which Detectives Kevin Snyder and/or Alan

       Ort presented Mr. Davis’ picture and attempt to link him to the crime, Ms.

       Carroll did indicate he could have been the suspect.




7
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.8 Page 8 of 24



38.    On information and belief, the rape of Cassandra Carroll occurred early in

       the morning hours of December 28, 2017, in her parked car at or near 4249

       Kalamazoo Ave SE, Grand Rapids, MI (“L & N Carpet Cleaning”).

39.    At the time he was arrested, Mr. Davis vehemently denied any knowledge of

       the crime and explained to police that he was nowhere near L & N Carpet

       Cleaning on the morning of December 28, 2017, and that the Uber and his

       phone records would corroborate that fact.

40.    On information and belief, Defendants’ theory regarding Mr. Davis’

       commission of the rape of Ms. Carroll was that Mr. Davis had taken an Uber

       from his residence at 1049 McReynolds Ave NW, Grand Rapids, Michigan

       to the area near L & N Carpet Cleaning because Mr. Davis does not own a

       vehicle.

41.    GRPD transported Mr. Davis to the Kent County Jail on charges of Criminal

       Sexual Conduct, despite Mr. Davis insisting throughout the police

       interrogation that he was not guilty of the crimes charged.

42.    Mr. Davis spent three nights in jail before he was arraigned on January 17,

       2018 on two counts of Criminal Sexual Conduct in the First Degree in

       violation of MCL 750.520B1E and one count of Criminal Sexual Conduct in

       the Second Degree in violation of MCL 750.520G2.




8
    Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.9 Page 9 of 24



43.    Upon information and belief, on January 17, 2018, Mr. Davis was also

       arraigned over video on a separate count of Criminal Sexual Conduct

       (“Second Offense”) in the Second Degree in violation of MCL 750.520G2.

44.    The Second Offense occurred at the DeVos Place Convention Center, 303

       Monroe Ave NW, Grand Rapids, Michigan (“DeVos Place”), in which the

       victim alleges an employee of the DeVos Place came up to her and said she

       had a phone call.

45.    The victim indicated that she was lead to a room in the facility where the

       employee unlocked a door to a utility room and that he then sexually

       assaulted her in the utility room.

46.    The Second Offense arose because even though victim in the case indicated

       she did not want to pursue charges, Detective Kevin Snyder remembered

       that Mr. Davis was an employee of the DeVos Place, the location of the

       alleged Second Offense.

47.    Detective Kevin Snyder knew, or should have known, that Mr. Davis did not

       start his employment with the DeVos Place until approximately one month

       after the Second Offense occurred and Mr. Davis could not possibly have

       been the employee who perpetrated the crime.




9
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.10 Page 10 of 24



48.   Despite the victim noting she did not recall what the perpetrator looked like,

      Detective Kevin Snyder decided he would go to the victim and inquire if it

      could have been Mr. Davis.

49.   After being unduly coerced by Detective Kevin Snyder, the victim of the

      Second Offense agreed it was possible that the perpetrator was Mr. Davis.

50.   Detective Kevin Snyder was responsible for having Mr. Davis charged with

      the Second Offense.

51.   While at the Kent County Jail, Mr. Davis suffered severe emotional distress

      and extremely high levels of anxiety. While at Kent County Jail, Mr. Davis

      was prescribed 50mg of Visceral in an attempt to control his anxiety.

52.   After his arraignment on January 17, 2018, Mr. Davis returned to the Kent

      County Jail, where he was assaulted by another inmate, Christopher Bulow.

      Following the assault, Mr. Davis was placed in a one-man cell for his

      protection.

53.   On January 18 and 19, 2018, local news reports include Mr. Davis’s first and

      last name, as well as his photograph, and indicate that he is accused of two

      separate incidents of Criminal Sexual Conduct.

54.   Upon information and belief, GRPD determined Mr. Davis was not the

      perpetrator and closed the case for the Second Offense in February of 2018,

      but they did not cause the charge to be dropped at that time.


10
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.11 Page 11 of 24



55.   GRPD did subpoena and obtain the Uber records that confirmed that he did

      not take an Uber to the area of L & N Carpet Cleaning at any point on

      December 28, 2017, the morning Ms. Carroll was raped. (Exhibit 5 - Xavier

      Davis Uber Records), but Mr. Davis remained in custody at the Kent County

      Jail.

56.   GRPD did subpoena and obtain Mr. Davis’ phone records, which further

      corroborated that he was not in the area based on records that were

      subpoenaed regarding his location at the time, but Mr. Davis remained in

      custody at the Kent County Jail.

57.   The DNA test results confirm that he could not have been the source of the

      DNA found on the victim’s pants or a part of a condom wrapper found in her

      vehicle, but Mr. Davis remained in custody at the Kent County Jail after

      obtaining the DNA results.

58.   Upon information and belief, the Officers became aware of the evidence

      corroborating Mr. Davis was not in the area at the time of the crime as well

      as the DNA test results excluding him as being a source beginning in

      February of 2018 and as late as March of 2018, but Mr. Davis was not

      cleared as a suspect and released from jail.

59.   Mr. Davis was finally released on bond from the Kent County Jail on May

      22, 2018 after serving a total of 129 days in jail for crimes he did not


11
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.12 Page 12 of 24



      commit. When Mr. Davis was released, a GPS Tether was placed on his

      right ankle and the charges were not dismissed.

60.   As a result of Defendants’ actions, Mr. Davis was evicted from his rental

      home and was homeless for a week after he was released from jail.

61.   As a result of Defendants’ actions, Mr. Davis was terminated from his

      employment at both the DeVos Place and The B.O.B. Nightclub, 20 Monroe

      Ave NW, Grand Rapids, Michigan (“The B.O.B.”).

62.   After the news reports indicating that Mr. Davis had been charged with the

      commission of multiple sexual assaults surfaced, he was banned from

      entering the premises of either DeVos Place or the B.O.B.

63.   Upon information and belief, Mr. Davis remains banned from both the

      DeVos Place and the B.O.B. as of the time of the filing of this complaint.

64.   On July 23, 2018, the felony complaints against Mr. Davis were dismissed

      on motion of the Kent County Prosecutor.

65.   Upon information and belief, the case for the Second Offense was closed by

      GRPD sometime in February of 2018, but the charges against Mr. Davis

      were not dismissed until July 23, 2018.

66.   Despite having clear exculpatory evidence for the rape case dating back to

      February of 2018, the charges against Mr. Davis were not dismissed until

      July 23, 2018.


12
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.13 Page 13 of 24



67.   Mr. Davis’ picture from when he was booked at his arrest was placed next to

      the original sketch of the rape suspect and was placed on the GRPD

      Facebook page after Mr. Davis’ arrest. Despite repeated requests by Mr.

      Davis and a letter from his attorney dated August 1, 2018 asking that the

      picture be taken off the Facebook page, his picture next to a sketch of the

      suspect remains on the page as of the filing of this Complaint.

68.   Defendants knew, or should have known, that the allegations against Mr.

      Davis were untrue because there was no physical evidence linking Mr. Davis

      to the crime, there were Uber and phone records clearly showing he was not

      in the area at the time of the rape and his DNA was excluded from being the

      DNA evidence from the rape.

69.   Defendants knew or should have known that there was not probable cause to

      arrest and charge Mr. Davis, causing him to be held in jail for 129 days and

      then placed on a tether for another 61 days. The actions of Defendants in

      light of this knowledge were extreme and outrageous.

70.   The events described above caused severe emotional distress and anxiety to

      Mr. Davis resulting in him having to obtain treatment for these symptoms.

71.   When the events alleged in this complaint occurred, Defendants were acting

      within the scope of their employment and under color of state law.




13
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.14 Page 14 of 24



                                     COUNT I

                         MALICIOUS PROSECUTION

         AS TO DEFENDANTS ADAM BAYLISS, KEVIN SNYDER

                            AND KRISTEN ROGERS

72.   Mr. Davis incorporates by reference the foregoing paragraphs.

73.   Defendants did initiate a criminal prosecution against Plaintiff and

      Defendants made, influenced, or participated in the decision to prosecute

      Plaintiff.

74.   That there wasn’t sufficient probable cause for Defendants’ criminal

      prosecution of Plaintiff and Detectives Kevin Snyder and Adam Bayliss did

      utilize unduly suggestive tactics to witness.

75.   Defendants Detective Kevin Snyder, Detective Adam Bayliss and Lieutenant

      Kristen Rogers acted under color of law but contrary to law, and

      intentionally and unreasonably deprived Plaintiff of rights, privileges, and

      immunities secured by the Constitution, laws of the United States, and 42

      U.S.C. § 1983, including Plaintiff’s right to be free from the initiation of

      criminal prosecution without probable cause that he committed a crime, as

      guaranteed by the Fourth and Fourteenth Amendments of the United States

      Constitution.




14
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.15 Page 15 of 24



76.   As a consequence, the prosecution by Defendants of Plaintiff, Plaintiff

      suffered a deprivation of liberty.

77.   The criminal prosecution was resolved in favor of Plaintiff.

78.   As a direct result of the individual Defendant police officers abuse of the

      criminal investigatory process, Mr. Davis’ reputation in the community has

      been damaged and he has suffered severe mental anguish, as well as

      economic and non-economic damages.



               WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants Detective Kevin

      Snyder, Detective Adam Bayliss and Lieutenant Kristen Rogers for

      compensatory and punitive damages in whatever amount the jury determines

      plus costs, pre-judgment and post-judgment interest, and actual attorney

      fees.


                                  COUNT II
                                DEFAMATION
                           AS TO ALL DEFENDANTS

79.   Mr. Davis incorporates by reference the foregoing paragraphs.

80.   The accusations that Mr. Davis committed the crimes as discussed above are

      false.



15
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.16 Page 16 of 24



81.   The Defendants, with knowledge of the falsity of the accusations or in

      reckless disregard for their truth or falsity, proceeded to charge Mr. Davis

      with multiple crimes.

82.   Defendants actions proximately caused the publication of knowingly false

      accusations that Mr. Davis had committed a crime by third parties.

83.   The publication was not privileged.

84.   The publication of these charges has resulted in damage to Mr. Davis’

      reputation in the community, and economic loss including, but not limited

      to:

a.    Loss of employment and housing

b.    Emotional distress

c.    Humiliation, mortification, and embarrassment

d.    Severe anxiety requiring the use of medication for management

e.    Other damages that may arise during the course of discovery and the course

      of this trial

85.   Defendants’ actions constituted defamation per se under MCL 600.2911(1).


             WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants for compensatory

      damages and punitive damages in whatever amount the jury determines plus

      costs, pre-judgment and post-judgment interest, and actual attorney fees.

16
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.17 Page 17 of 24




                            COUNT III
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
      AS TO ADAM BAYLISS, KEVIN SNYDER AND KRISTEN ROGERS

86.    Mr. Davis incorporates by reference the foregoing paragraphs.

87.    At all relevant times, Defendants’ conduct as outlined above was intentional.

88.    At all relevant times, Defendants’ conduct as outlined above was extreme,

       outrageous, and of such a character as not to be tolerated by a civilized

       society.

89.    Defendants knew or should have known that their actions had a significant

       probability of causing severe emotional distress to Mr. Davis.

90.    Defendants’ conduct resulted in severe emotional distress to Mr. Davis.

91.    As a direct and proximate result of Defendants’ conduct, Mr. Davis has

       suffered damages in the manner outlined above, which are continuing.


             WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

       Honorable Court enter judgment against Defendants Detective Kevin

       Snyder, Detective Adam Bayliss and Lieutenant Kristen Rogers for

       compensatory and exemplary damages in whatever amount the jury

       determines plus costs, pre-judgment and post-judgment interest, and actual

       attorney fees.


                                     COUNT IV

17
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.18 Page 18 of 24



                       §1983 FALSE ARREST
           AS TO DEFENDANTS DETECTIVE KEVIN SNYDER
                AND LIEUTENANT KRISTEN ROGERS

92.   Mr. Davis incorporates by reference the foregoing paragraphs.

93.   At all relevant times, Mr. Davis had a constitutional right to be free from

      unlawful imprisonment and restraint on his freedom of movement.

94.   Defendants Lieutenant Kristen Rogers and Detective Kevin Snyder

      unlawfully restrained/imprisoned Mr. Davis as to his personal liberty, and

      freedom of locomotion through coercion and through physical force, without

      proper legal process.

95.   At all relevant times, Defendants Lieutenant Kristen Rogers and Detective

      Kevin Snyder acted without reasonable grounds to believe that Mr. Davis

      had committed a crime, or that it was otherwise legally necessary to restrain

      or imprison him.

96.   As a direct and proximate foreseeable result of Lieutenant Kristen Rogers

      and Detective Kevin Snyder’s actions as set forth previously, Mr. Davis

      suffered severe injuries, including physical injuries, physical pain and

      suffering, mental pain and suffering, emotional distress, embarrassment,

      humiliation, and loss of a normal life.

97.   As a result of Lieutenant Kristen Rogers and Detective Kevin Snyder’s

      conduct, Mr. Davis suffered injuries and is entitled to recover all damages


18
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.19 Page 19 of 24



      allowable for constitutional violations such as 42 U.S.C. § 1983, including

      compensatory damages, special damages, economic damage, and costs and

      attorney’s fees pursuant to 42 U.S.C. § 1988.


            WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants Detective Kevin

      Snyder, Detective Adam Bayliss and Lieutenant Kristen Rogers for

      compensatory damages and punitive damages in whatever amount the jury

      determines plus costs, pre-judgment and post-judgment interest, and actual

      attorney fees.




                           COUNT V
                  §1983 FALSE IMPRISONMENT
       AS TO DEFENDANTS KRISTEN ROGERS, KEVIN SNYDER
                      AND ADAM BAYLISS

98.   Mr. Davis incorporates by reference the foregoing paragraphs.

99.   Defendants Lieutenant Kristen Rogers, Detective Adam Bayliss and

      Detective Kevin Snyder acted under color of law but contrary to law, and

      intentionally and unreasonably deprived Plaintiff of rights, privileges, and

      immunities secured by the Constitution, laws of the United States, and 42

19
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.20 Page 20 of 24



      U.S.C. § 1983, including Plaintiff’s right to be free from imprisonment

      without probable cause that he had committed a crime, as guaranteed by the

      Fourth and Fourteenth Amendments of the United States Constitution.


            WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants Detective Kevin

      Snyder, Detective Adam Bayliss and Lieutenant Kristen Rogers for

      compensatory damages and exemplary damages in whatever amount the jury

      determines plus costs, pre-judgment and post-judgment interest, and actual

      attorney fees.




                          COUNT VI
             §1983 UNLAWFUL SEARCH AND SEIZURE
     AS TO ALL DEFENDANTS KRISTEN ROGERS, KEVIN SNYDER
                      AND ADAM BAYLISS

100. Mr. Davis incorporates by reference the foregoing paragraphs.

101. Defendants unlawfully searched and seized Mr. Davis pursuant to a search

      warrant based on known fabrications, thereby deficient of probable cause

      and without any other legal justification, in violation of the Fourth and

      Fourteenth Amendments to the United States’ Constitution.


20
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.21 Page 21 of 24



102. Upon information and belief, Defendants were aware of the misconduct of

      their fellow officer(s) with respect to the unlawful search and seizure of Mr.

      Davis, had a reasonable opportunity to intervene to prevent it, but failed to

      do so.

103. As a result of Defendants’ actions, Mr. Davis suffered substantial injuries

      and is entitled to recover all damages allowable for constitutional violations

      such as 42 U.S.C. § 1983, including compensatory damages, special

      damages, economic damages, and costs and attorney’s fees pursuant to 42

      U.S.C. § 1988.


               WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants Detective Kevin

      Snyder, Detective Adam Bayliss and Lieutenant Kristen Rogers for

      compensatory damages and exemplary damages in whatever amount the jury

      determines plus costs, pre-judgment and post-judgment interest, and actual

      attorney fees.


                                 COUNT VI
                         §1983 MUNICIPAL LIABILITY

104. Mr. Davis incorporates by reference the foregoing paragraphs.




21
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.22 Page 22 of 24



105. Defendant City of Grand Rapids has established practices, policies and/or

      customs which directly and proximately caused the injuries and damages

      suffered by Plaintiff.

106. Defendant City of Grand Rapids has established a practice, policy, and/or

      custom of improperly training, allowing, encouraging, and/or expecting its

      police officers to enforce laws in any way they deem fit, without regard to

      the constitutional rights of individuals to be free from false arrest, false

      imprisonment, and/or malicious prosecution.

107. Defendant City of Grand Rapids has established a practice, policy, and/or

      custom of failing to adequately supervise, investigate, or discipline its police

      officers in general, and Defendants Lieutenant Kristen Rogers, Detective

      Adam Bayliss and Detective Kevin Snyder in particular, when it became

      known or apparent that its police officers have violated the constitutional

      rights of individuals in the manner complained of in this lawsuit.

108. By failing to properly hire, screen, train, monitor, supervise, investigate

      and/or discipline its police officers, Defendant City of Grand Rapids failed

      to adequately discourage its police officers from violating the constitutional

      rights of individuals.

109. As a result of the above described practices, policies, and/or customs, police

      officers of Defendant City of Grand Rapids, including Lieutenant Kristen


22
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.23 Page 23 of 24



      Rogers, Detective Adam Bayliss and Detective Kevin Snyder, believed that

      their actions would not be properly monitored by their supervisors, and that

      misconduct would not be adequately investigated or sanctioned, but rather

      that it would be tolerated.

110. In sum, the above-described practices, policies, and /or customs of the

      Defendant City of Grand Rapids demonstrate deliberate indifference towards

      the constitutional rights of individuals to be free from false arrest, false

      imprisonment and malicious prosecution.

111. The practices, policies, customs, and/or deliberate indifference of the

      Defendant City of Grand Rapids were the moving force behind the

      constitutional violations that were committed against Plaintiff.


            WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendant City of Grand Rapids for

      compensatory damages in whatever amount the jury determines, plus costs,

      interest, and actual attorney fees pursuant to 42 U.S.C. § 1988.


                 CONCLUSION AND RELIEF REQUESTED

            WHEREFORE, Plaintiff Xavier Jajuan Davis requests that this

      Honorable Court enter judgment against Defendants for compensatory,

      exemplary, and punitive damages in whatever amount the jury determines,


23
 Case 1:18-cv-01167-RJJ-PJG ECF No. 1 filed 10/12/18 PageID.24 Page 24 of 24



     plus costs, pre-judgment interest, post-judgment interest, and actual attorney

     fees pursuant to 42 U.S.C. § 1988.



                                            Respectfully Submitted,

                                            /s/ Mark Linton
Date: October 12, 2018                      ___________________
                                            Mark Linton (P66503)
                                            Attorney for Plaintiff




24
